     Case 2:19-cv-00221 Document 34 Filed 07/29/20 Page 1 of 2 PageID #: 203



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


WILLIE ELSWICK,

             Plaintiff,

v.                                      Civil Action No. 2:19-cv-00221

ROBERT JOHNSON, individually,

             Defendant.


                       MEMORANDUM OPINION AND ORDER


             Pending is defendant’s motion in limine to preclude

plaintiff from introducing inadmissible Rule 404(b) evidence,

filed April 15, 2020.


             Rule 404(b) of the Federal Rules of Evidence provides

that “[e]vidence of a crime, wrong, or other act is not

admissible to prove a person’s character in order to show that

on a particular occasion the person acted in accordance with the

character.”      Fed. R. Evid. 404(b)(1).       Defendant’s motion seeks

to preclude plaintiff from introducing any evidence regarding

defendant’s use of excessive force in other instances, and

noting that plaintiff cannot offer any valid purpose for this

evidence under Rule 404(b)(2) either.           Defendant also argues

that evidence of prior use of force is inadmissible under Rules

402 and 403 because it is irrelevant and it would confuse the
  Case 2:19-cv-00221 Document 34 Filed 07/29/20 Page 2 of 2 PageID #: 204



jury, extend the trial, and unfairly prejudice defendant.            Fed.

R. Evid. 402, 403.    Plaintiff did not file a response and

plaintiff’s counsel indicated at the May 1, 2020 pretrial

conference that plaintiff does not object to the motion.


           After due consideration, it is ORDERED that

defendant’s motion be, and it hereby is, granted.


           As an additional matter, this case still awaits trial.

On May 27, 2020, the court entered an order continuing the trial

and final settlement conference in this matter, previously

scheduled for June 1st and 2nd, respectively.         In view of

General Order #7, entered June 25th, under which jury trials in

this district may commence again as of July 1st, it is ORDERED

that the remaining schedule in this case shall proceed as

follows:


                     Deadline                                 Date
Final settlement conference                         11/16/2020 10:00 AM
Trial                                               11/17/2020 9:30 AM



           The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                              ENTER: July 29, 2020




                                    2
